Motion for leave to appeal as a poor person and for a stay granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney, New York County, and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record with this court on or before May 17, 1962, with notice of argument for May 29, 1962, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before May 23, 1962. In all other respects, the motion is denied. Concur — Brietel, J. P., Valente, Stevens, Eager and Steuer, JJ.